t c summary opinion united_states tax_court magdalena pacheco petitioner v commissioner of internal revenue respondent docket no 7183-05s filed date ned leiba for petitioner daniel w layton for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code code as in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner seeks review of respondent’s notice_of_determination dated date denying her relief from joint_and_several_liability under sec_6015 and f for and after a concession the issues for decision are whether the doctrine_of res_judicata under sec_6015 bars petitioner from raising relief under sec_6015 for and and if not whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for and and whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for 1the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 repealed sec_6013 and replaced it with sec_6015 sec_6015 applies to any_tax arising after date and to any liability for tax arising on or before date and unpaid as of that date rra sec_3201 112_stat_740 sec_6015 therefore applies in this case 2petitioner concedes that she is not entitled to relief from joint_and_several_liability under sec_6015 for and 3the consolidated appropriations act publaw_106_544 app g sec a a stat 2763a-640 enacted on date redesignated subsec g of code sec_6015 as subsec h and inserted the language of code sec_6015 in new subsec g the effective date of this change is the date of enactment id sec f stat 2763a-643 background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in stockton california juan pacheco mr pacheco petitioner’s spouse was born in mexico he died in california on date mr pacheco completed the third grade in mexico and he did not speak read or write english petitioner was also born in mexico she graduated from high school in mexico and she came to the united_states in mr pacheco obtained a california farm labor contractor’s license and started a farm labor contracting business in in mr pacheco lost his license and in that same year petitioner started to work as a farm labor contractor in petitioner obtained a california farm labor contractor’s license and the name of mr pacheco’s former business was changed to magdalena pacheco farm labor contractor contractor during and petitioner and mr pacheco operated contractor in stockton california operators of farms or vineyards would contact contractor when they needed temporary farm labor contractor would provide the requested workers and the farm or vineyard would pay contractor which would in turn pay the workers during petitioner also worked as a food packaging machine operator at safeway markets taxable years and examination of the returns petitioner and mr pacheco filed jointly for and form sec_1040 u s individual_income_tax_return prepared by a paid preparer in the returns were selected for examination and the case was assigned to revenue_agent patrick lunny ra lunny during the examination process ra lunny interacted only with petitioner or with one of her representatives it is not disputed that ra lunny never met with or spoke with mr pacheco during the audit because mr pacheco did not speak english ra lunny determined that petitioner and mr pacheco had unreported income from contractor on the basis of the third party information returns that the farmers filed with the internal_revenue_service irs ra lunny also determined that certain business_expense deductions for contractor were not substantiated on the schedules c profit or loss from business for and on date respondent issued to petitioner and mr pacheco a statutory_notice_of_deficiency determining for and respectively deficiencies in federal income taxes of dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure tax_court proceeding on date petitioner and mr pacheco petitioned the court docket no seeking a redetermination of the deficiencies and the sec_6662 accuracy-related_penalties for and prior proceeding the court entered a stipulated decision in the prior proceeding on date with respect to the deficiencies and penalties for and and no appeal was filed the parties have stipulated that relief under sec_6015 was not raised as an issue at any time during the prior proceeding taxable_year petitioner and mr pacheco filed jointly for a form_1040 prepared by a paid preparer ra lunny subsequently expanded the scope of his audit to include on date petitioner and mr pacheco consented to the assessment of an additional tax_liability of dollar_figure plus interest for no penalties were assessed collection action on date petitioner filed a petition for levy action with the court docket no 9654-02l in response to a notice_of_determination concerning collection action s under sec_6320 and or dated date for and the court entered a decision on date in docket no 9654-02l pursuant to a stipulation between petitioner and respondent relating to the collection of petitioner’s income_tax liabilities for request for innocent spouse relief respondent received from petitioner on date a form_8857 request for innocent spouse relief in which petitioner requested relief from joint_and_several_liability under sec_6015 and f for and a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice_of_determination denying petitioner’s request was issued to petitioner on date present proceeding on date petitioner filed with the court a petition seeking a review of the notice_of_determination denying her request for relief from joint_and_several_liability under sec_6015 for and respondent filed a motion to file answer out of time to allege the application of res_judicata under sec_6015 for and petitioner filed an objection and respondent filed a response to petitioners’s objection a hearing was held and the court granted respondent’s motion to file an answer out of time to allege the application of sec_6015 respondent subsequently amended his answer without objection from petitioner to allege actual knowledge of the items giving rise to the deficiencies for the years in issue discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 sec_6015 provides however that a spouse may seek relief from joint_and_several_liability on a joint_return under certain circumstances a spouse requesting spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to sec_6015 if relief is not available under sec_6015 or c the requesting spouse may seek equitable relief under sec_6015 sec_6015 114_tc_276 petitioner claims that she is entitled to relief from joint_and_several_liability under sec_6015 for and respondent argues that petitioner’s claim for relief under sec_6015 with respect to and is barred by the doctrine_of res_judicata by operation of sec_6015 respondent contends that sec_6015 applies because the court entered a final_decision for and in the prior proceeding petitioner participated meaningfully in the prior proceeding and petitioner could have raised relief under sec_6015 in the prior proceeding since the stipulated decision entered in the prior proceeding did not include sec_6015 does not bar petitioner’s claim for relief under sec_6015 from joint_and_several_liability for application of sec_6015 to and under sec_6015 the requesting spouse bears the burden_of_proof except where that section otherwise provides see rule a 119_tc_306 affd 101_fedappx_34 6th cir 118_tc_106 affd 353_f3d_1181 10th cir see also sec_6015 c d c sec_6015 does not provide that the commissioner bears the burden_of_proof under sec_6015 monsour v commissioner tcmemo_2004_ the requesting spouse therefore bears the burden_of_proof under sec_6015 huynh v commissioner tcmemo_2006_180 the doctrine_of res_judicata may preclude a requesting spouse from obtaining relief under sec_6015 see sec_6015 generally where a court of competent jurisdiction enters a final judgment on the merits of a cause of action the parties to the action are bound by every matter that was or could have been offered and received to sustain or defeat the claim 333_us_591 121_tc_43 because federal income taxes are determined on an annual basis each year is a separate cause of action and res_judicata is applied to bar subsequent proceedings involving the same tax_year commissioner v sunnen supra pincite 91_tc_14 tax_court decisions reached by agreement constitute a final judgment on the merits for purposes of res_judicata see 10_f3d_305 5th cir trent v commissioner tcmemo_2002_285 the court entered a stipulated decision in the prior proceeding with respect to the tax_liabilities for and the decision is final because petitioner and mr pacheco did not appeal the stipulated decision within the requisite time under the statute see sec_7481 sec_7483 sec_6015 however modifies the common_law doctrine_of res_judicata with regard to claims under sec_6015 sec_6015 provides in relevant part sec_6015 credits and refunds -- res_judicata -- in the case of any election under subsection b or c if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines that the individual participated meaningfully in such prior proceeding therefore a requesting spouse cannot make an election under sec_6015 or c for any taxable_year that is the subject of a final court decision unless the requesting spouse’s qualification for relief under sec_6015 or c was not an issue in the prior court_proceeding and the requesting spouse did not participate meaningfully in the prior proceeding 116_tc_272 sec_1_6015-1 income_tax regs imposes an additional requirement for the application of sec_6015 the requesting spouse must show that she could not have raised relief under sec_6015 in the prior proceeding id sec_1 e income_tax regs provides e res_judicata and collateral_estoppel --a requesting spouse is barred from relief from joint_and_several_liability under sec_6015 by res_judicata for any_tax year for which a court of competent jurisdiction has rendered a final_decision on the requesting spouse’s tax_liability if relief under sec_6015 was at issue in the prior proceeding or if the requesting spouse meaningfully participated in that proceeding and could have raised relief under sec_6015 taxable years and are the subject of a final court decision and respondent agrees that petitioner’s qualification for relief was not raised as an issue in the prior proceeding the parties dispute whether petitioner could have raised relief under sec_6015 in the prior proceeding and whether she participated meaningfully in the prior proceeding whether petitioner could have raised relief under sec_6015 in the prior proceeding sec_6015 encompasses three types of relief subsection b provides full or apportioned relief from joint_and_several_liability subsection c provides proportionate tax relief to divorced or separated taxpayers and subsection f provides equitable relief from joint_and_several_liability in certain circumstances if neither subsection b nor c is applicable noons v commissioner tcmemo_2004_243 petitioner argues that she could not have raised relief under sec_6015 in the prior proceeding because relief under subsection c was not available to her until the death of mr pacheco on date respondent counters that petitioner could have raised relief under subsections b and f respondent argues that the language under sec_1_6015-1 income_tax regs could have raised relief under sec_6015 means that if petitioner could have raised relief under any of subsections b c and f at any point in the prior proceeding the requirement is met 4for purposes of determining eligibility for relief under sec_6015 a widow or widower is treated as a taxpayer who is no longer married see 118_tc_106 affd 353_f3d_1181 10th cir rosenthal v commissioner tcmemo_2004_89 in the prior proceeding petitioner and mr pacheco were represented by arthur leiba mr leiba mr leiba submitted a statement in lieu of testimony at trial admitting that before the death of mr pacheco he was generally aware of innocent spouse relief but not specific provisions to the best of my knowledge and recollection if petitioner benefitted from the tax returns she couldn’t take advantage of it before the death of mr pacheco relief under subsection c was not yet available to petitioner nevertheless petitioner could have raised relief under subsections b and f but her counsel in his judgment decided not to do so upon the death of mr pacheco on date however petitioner became eligible to elect relief under subsection c at the time the prior proceeding was still pending the proper time to elect relief under sec_6015 is at any point after a deficiency has been asserted by the irs see vetrano v commissioner supra pincite ‘this is the least disruptive for both the taxpayer and the irs since it allows both to focus on the innocent spouse issue while also focusing on the items that might cause a deficiency ’ id quoting h conf rept pincite it also permits every issue including the innocent spouse issue to be resolved in a single administrative and judicial process id moreover in vetrano this court held that once the taxpayer became eligible for sec_6015 relief under a particular subsection she had to file an election id pincite if a taxpayer failed to make an election in the first proceeding and attempted to make an election in a subsequent proceeding after the first proceeding became final she would be barred by res_judicata from making an election in the subsequent proceeding id pincite petitioner argues that she could not have raised relief under subsection c in the prior proceeding because her counsel at the time did not inform her that such relief was available and the and taxes were definitively settled before mr pacheco’s death petitioner claims that she was not informed by her counsel that she could have sought relief under subsection c and that she would not have signed the stipulated decision had she known mr leiba acknowledged in his statement that after mr pacheco died i don’t remember considering innocent spouse relief i didn’t reevaluate the situation after he died because they both agreed to the liability and there was no dispute the quality of advocacy and the actual knowledge of the litigants are not special circumstances in determining whether a prior judgment is a bar in subsequent litigation trent v commissioner tcmemo_2002_285 therefore mr leiba’s failure to inform petitioner that she could seek relief under subsection c is insufficient to overcome the bar of res_judicata petitioner’s counsel contends that a month before mr pacheco’s death petitioner and mr pacheco had definitively settled the taxes for and with ra lunny on date ra lunny completed the tax examination_report and the file was sent to the appeals_office petitioner’s counsel argues that the prior proceeding effectively concluded at the point when the file left ra lunny’s office therefore petitioner did not have an opportunity to raise relief under subsection c in the prior proceeding ra lunny testified that his role was to make recommendations and it was up to the appeals_office to make the final call on whether to accept them the court after reviewing the evidence presented by petitioner and respondent agrees with respondent that the prior proceeding was not final at the time the file left ra lunny’s office petitioner could have raised relief under subsection c in the prior proceeding at any time between mr pacheco’s death on date and the entry of the decision document on date even after the decision has been entered under rule petitioner could have moved to vacate the decision within days after the decision had been entered petitioner however did not raise relief under subsection c during the prior proceeding whether petitioner participated meaningfully in the prior proceeding petitioner bears the burden of proving by a preponderance_of_the_evidence that she did not participate meaningfully in the prior proceeding see monsour v commissioner tcmemo_2004_ at trial petitioner’s counsel conceded that petitioner participated meaningfully in the prior proceeding relating to and up to april of or about a month before the death of mr pacheco petitioner’s counsel argued that after april of petitioner did not participate meaningfully because the remaining actions that were required to conclude the proceeding for and were ministerial court cases have not clearly defined meaningful participation in all respects huynh v commissioner tcmemo_2006_180 nevertheless the court has held that signing court documents and participating in settlement negotiations are indicators of meaningful participation id monsour v commissioner supra it is not disputed that petitioner communicated with respondent on numerous occasions in the prior proceeding in person and by phone to discuss settlement and to voluntarily sign court documents the court on the evidence offered finds that petitioner participated meaningfully throughout the prior proceeding exception from res_judicata absent an exception from res_judicata petitioner is barred under sec_6015 from seeking relief under subsection c in this proceeding petitioner’s counsel cites 998_f2d_238 5th cir revg tcmemo_1991_87 arguing that the court_of_appeals for the fifth circuit relied on common sense to craft an exception to ameliorate the strict application of res_judicata this case is not bound by the law of the fifth circuit and in any event smaczniak is distinguishable in smaczniak the commissioner voluntarily redetermined the taxpayer’s liability after a final_decision was entered id pincite the court_of_appeals held that this was akin to a subsequent modification of the significant facts so as to render inapplicable the effect of res_judicata for the same taxable years in a subsequent proceeding id pincite in the prior proceeding however respondent did not voluntarily redetermine petitioner’s liabilities after the entry of the final_decision therefore smaczniak is not applicable the court has considered the remaining arguments raised in petitioner’s trial memorandum and supplement trial memorandum and finds that they are unconvincing the court has no authority to override sec_6015 or vary its terms see vetrano v commissioner t c pincite accordingly the court concludes that sec_6015 precludes petitioner from seeking relief from joint_and_several_liability under sec_6015 for and application of sec_6015 relief for upon the satisfaction of certain conditions sec_6015 relieves the requesting spouse of liability for the items making up the deficiency that would have been allocated solely to the nonrequesting spouse if the spouses had filed separate tax returns for the taxable_year sec_6015 a 282_f3d_326 5th cir affg 115_tc_183 117_tc_279 sec_6015 applies only to taxpayers who are no longer married are legally_separated or have been living apart for over a 12-month_period sec_6015 a widow or widower is treated as a taxpayer who is no longer married see jonson v commissioner t c pincite respondent received from petitioner a form_8857 request for innocent spouse relief for on date the partie sec_5under sec_6015 an election for relief from joint_and_several_liability under sec_6015 is to be made at any time after a deficiency is asserted but not later than years after the date on which the commissioner has begun collection action respondent has not raised any issue as to the timeliness of petitioner’s election under sec_6015 stipulated that petitioner is entitled to seek relief under sec_6015 for relief under sec_6015 is not available if the commissioner demonstrates that the requesting spouse had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof that is not allocable to such individual sec_6015 121_tc_73 116_tc_189 petitioner has the burden of proving which items would not have been allocated to her if the spouses had filed separate returns see mora v commissioner supra pincite levy v commissioner tcmemo_2005_92 while the taxpayer generally has the burden_of_proof in order to preclude relief under sec_6015 the commissioner must carry the burden of demonstrating by a preponderance_of_the_evidence that the requesting spouse had at the time she signed the return actual knowledge of any item giving rise to a deficiency rule a culver v commissioner supra pincite 114_tc_333 sec_1_6015-3 income_tax regs item means an item_of_income deduction or credit cheshire v commissioner supra pincite the items giving rise to the deficiency are unreported income from farmers who paid contractor for the workers provided and disallowed business_expense deductions for failure to provide substantiation the commissioner must show that the requesting spouse had an actual and clear awareness of omitted income cheshire v commissioner supra pincite n cook v commissioner tcmemo_2005_22 rowe v commissioner tcmemo_2001_325 knowledge of the item includes knowledge of the receipt of the income sec_1_6015-3 income_tax regs at trial petitioner admitted that she cashed or deposited the checks from the farmers representing the omitted income on her return therefore petitioner had actual knowledge of the omitted income in the case of an erroneous deduction knowledge of the item means knowledge of the facts that made the item not allowable as a deduction sec_1_6015-3 income_tax regs see rowe v commissioner supra citing 116_tc_198 at trial petitioner testified that she handled the receipts made deposits wrote checks reviewed bank statements and kept track of income and expenses for contractor the business account was not held jointly but was held solely in petitioner’s name doing business as contractor petitioner was also responsible for dealing with the bookkeeping company that kept track of contractor’s payroll mr pacheco was not involved in managing the finances of contractor because his education was limited petitioner’s counsel agrees that petitioner was involved in the business he argues however that the individual adjustments were small and that petitioner could not have actually known of every single transaction that had occurred at the time she signed the return under counsel’s reasoning petitioner would be required to have a tax professional’s level of expertise for the court to find actual knowledge under sec_6015 in cheshire v commissioner t c pincite the court rejected this knowledge standard petitioner testified that she reviewed all canceled checks for contractor separated the checks into business related or personal and made notes of what each check was for petitioner agreed that she knew whether a given expense was business or personal therefore she had knowledge of the facts as to whether an item was allowable as a deduction see sec_1 c i b income_tax regs these admissions are sufficient for the court to find that petitioner had actual knowledge of the pertinent items at the time that she signed the return in addition respondent asserts that petitioner has held herself out as the owner of contractor in support respondent produced copies of form_943 employer’s annual tax_return for agricultural employees for and form 940-ez employer’s annual federal unemployment futa_tax return for and and state of california employment development department form de7 annual reconciliation return for and petitioner admitted that she had signed the foregoing documents and had represented herself as the owner of contractor because she was the owner of contractor the entire deficiency is allocable to her see sec_1_6015-3 income_tax regs the court has reviewed all the evidence presented and finds that petitioner had actual knowledge of the items giving rise to the deficiency for the court holds that respondent did not err in denying petitioner relief from joint_and_several_liability under sec_6015 for in his notice_of_determination dated date to reflect the foregoing decision will be entered for respondent
